DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is response to Request for Continued Examination filed on 12/21/2021.
Claims 29, 33-34, 36-38, 41, 43-44, and 48 has been amended.
Claims 29-48 are herein allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Aoyagi discloses management of document data of a plurality of versions generated by updating document data, a replacement page print process and teaches a print apparatus that prints out page numbers of an existing paper document based on revisions made to the document. 
	Applicant’s arguments in the remarks filed on 12/21/2021 has been fully considered and are found to be persuasive. Applicants argue that “Aoyagi fails to teach or suggest a document set view that is configured to order a plurality of original document pages and at least one addendum document page based on a page sequencing data element such that the addendum document page is arranged at a position corresponding to the at least one original document page (that is being . 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144